COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 THE STATE OF TEXAS,                           '
                                                              No. 08-12-00323-CR
                             State,            '
                                                                 Appeal from the
 v.                                            '
                                                          County Criminal Court No. 2
 ANDREW HOWARD LEE,                            '
                                                            of El Paso County, Texas
                                               '
                            Appellee.
                                               '               (TC# 20110C05067)




                                          ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until May 17, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before May 17, 2013.

       IT IS SO ORDERED this 3rd day of April, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.